DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Santoso (U.S. Pat. Pub. 2016/0177151) in view of Natarajan (U.S. Pat. Pub. 2012/0052234).
Regarding claim 1, Santoso teaches a masking film for protecting a substrate (Paragraphs [0002]-[0003]), the masking film comprising: an adhesion layer (Paragraph [0005]) comprising at least one hydrogenated styrene block copolymer (Paragraph [0005]); wherein an Adhesion Build Value of the masking film is less than about 2.0 after the adhesion layer has been attached to a textured polycarbonate substrate and heated to 90°C for 5 minutes (1.88, 131.8/70, Example 6, Table 3).  While the adhesion layer in Santoso was heated to 90°C for 5 minutes, one of ordinary skill in the art would have expected the adhesion layer Example 6 to have an Adhesion Build Value less than about 2.0 after being heated 85°C for 30 minutes particularly since the adhesion at a higher temperature (90°C for 5 minutes) was lower than the adhesion at a lower temperature (60°C for 5 minutes).
Santoso fails to teach wherein the adhesion layer has an adhesive surface having a surface roughness (Sa) of greater than about 2.0 μm.
	Natarajan teaches an adhesive structure comprising a surface from which extend substantially cylindrical protrusions of sufficiently low diameter to promote adhesion by physical attractive forces between the adhesive structure and a target surface (Abstract).  Natarajan further teaches that the dimensions of the protrusions are tailored to match the surface roughness of the substrate, such as 0.1 to 8 microns (Paragraph [0068]), so that the maximum adhesion can be had (Paragraphs [0046] and [0140]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the adhesion layer of Santoso have an adhesion surface having a surface roughness of 0.1 to 8 microns by utilizing the substantially cylindrical protrusions as taught by Natarajan in order to maximize the adhesion by physical attractive forces between the adhesive structure and a target surface.
	Regarding claim 2, Natarajan teaches the protrusions are substantially cylindrical (Abstract) can have an average diameter of 0.2 to 5 microns, an average length (height) greater than 1 micron, and an aspect ration (length/diameter) of 1 to 33 (Paragraph [0048]).  Assuming a length (height) of 3 microns and an aspect ratio of 1, the diameter would be 3 microns and the volume of the protrusion would be π(1.5)2(3) = 21.21 cubic microns.  Natarajan additionally teaches the adhesive structure has a protrusion density of from 1x105 to 6x108 protrusions/cm2 (Paragraph [0064]).  Assuming 6x108 protrusions/cm2, which is 6x108 protrusions per 1x108 square microns, the volume of protrusions on the surface of the adhesion layer is ((21.21 µm3)(6x108))/(1x108 µm2) = 127.26 µm3/ µm2.  As discussed in Paragraph [0031] of the as filed instant application, the void volume is the void volume at a material ratio of 10%, i.e. counting 90% of the total volume.  As such, the void volume of the adhesive surface of Santoso in view of Natarajan is (127.26 µm3/ µm2) x 90% = 114.53 µm3/ µm2, which falls into the claimed range of greater than about 3.0 µm3/ µm2.
	Regarding claim 3, in Paragraph [0031] of the as filed instant application, Applicant states that the core void volume is calculated by the subtracting the void volume at a material ratio of 80% from the void volume at the material ratio of 10%.  As discussed above, the void volume at a material ratio of 10% is 114.53 µm3/ µm2 and the void volume at the material ratio of 80% would be (127.26 µm3/ µm2) x 20% = 25.45 µm3/ µm2.  Therefore, the core void volume of the adhesive surface of Santoso in view of Natarajan would be 114.53 - 25.45 = 89.08 µm3/ µm2, which falls into the claimed range of greater than about 1.0 µm3/ µm2.
	Regarding claim 4, Santoso teaches wherein the masking film has an initial peel strength of greater than about 5 grams/inch at room temperature (70 g/in, Example 6, Table 3).
	Regarding claim 7, Santoso teaches wherein the hydrogenated styrene block copolymer is a styrene-butadiene-styrene (SEBS) block copolymer (Paragraph [0018]).
	Regarding claim 8, Santoso teaches wherein the adhesion layer further comprises low density polyethylene (Abstract).
	Regarding claim 11, Santoso teaches further comprising a release layer (Abstract).
	Regarding claim 12, Santoso teaches wherein the release layer comprises low density polyethylene (Paragraph [0029]).
	Regarding claim 13, Santoso teaches further comprising a core layer in between the adhesion layer and the release layer (Paragraph [0027]).
	Regarding claim 14, Santoso teaches wherein the core layer comprises a blend of high density polyethylene and low density polyethylene (Paragraph [0027]).

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Santoso (U.S. Pat. Pub. 2016/0177151) in view of Natarajan (U.S. Pat. Pub. 2012/0052234) and further in view of Nagae (U.S. Pat. Pub. 2013/0149525).
	Santoso and Natarajan are relied upon as discussed above.
	Regarding claim 6, Santoso in view of Natarajan fails to teach wherein the hydrogenated styrene block copolymer comprises a tackifier.
	Nagae teaches a surface protection film comprising an adhesion layer and a back layer wherein the adhesion layer is formed mainly of a hydrogenated styrene-based elastomer (Abstract), such as styrene-butadiene-styrene block copolymer (Paragraphs [0022]-[0023]), and a tackifier in an amount of 1-15 wt% (Paragraph [0016]).  Nagae further teaches that if the content of tackifier is less than 1 wt%, the layer tends to undergo lifting over time after being stuck to an adherend and if the content of tackifier is more than 15 wt%, it may contaminate the adherend or undergo unfavorable increase in adhesion after being stuck to an adherend and then stored at a high temperature of 50°C or more.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the hydrogenated styrene block copolymer of Santoso in view of Natarajan comprise a tackifier as taught by Nagae in order to avoid the layer from lifting over time after being stuck to an adherend and to avoid an unfavorable increase in adhesion after being stuck to an adherend and stored at high temperatures.

Claims 1 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Imai (JP2007-253435) in view of Nagae (U.S. Pat. Pub. 2013/0149525).  For discussion of Imai, see the English Machine Translation.
	Regarding claims 1, 5, and 7, Imai teaches a masking film for protecting a substrate (Abstract), the masking film comprising: an adhesion layer (Abstract) comprising at least one hydrogenated styrene random copolymer (Abstract; Paragraph [0021]) and an adhesive surface having a surface roughness (Sa) of greater than about 2.0 μm (0.40 µm or more, Paragraph [0032]); wherein an Adhesion Build Value of the masking film is less than about 2.0 (about 0.86, 0.25/0.29, Example 1, Table 1; Paragraph [0063]) after the adhesion layer has been attached to a textured polycarbonate substrate having a surface roughness Sa of about 0.60 µm (Paragraph [0063]) and heated to 50°C for one week (Paragraph [0063]).  While the adhesion layer has been heated to 50°C for one week, one of ordinary skill in the art would have expected for the Adhesion Build Value be less than about 2.0 when heated to 85°C for 30 minutes.
	While the reference does not specifically teach the claimed range of greater than about 2.0 μm, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Nagae teaches a surface protection film having a moderate adhesive properties for bonding to adherends with a rough surface (Abstract) comprising an adhesive layer and a back layer (Abstract), wherein the adhesive layer is formed mainly of a styrene-based elastomer (Abstract).  Nagae teaches the styrene-based elastomer is selected from a styrene-butadiene-styrene block copolymer, a styrene-butadiene random copolymer, and a hydrogenated product thereof (Paragraphs [0022]-[0023]).
Nagae shows that a hydrogenated styrene-butadiene random copolymer and a hydrogenated styrene-butadiene-styrene block copolymer are equivalent materials in the art for in an adhesive layer in a surface protection film for adherends with rough surfaces.  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a hydrogenated styrene-butadiene-styrene block copolymer for a hydrogenated styrene-butadiene random copolymer.
	Regarding claim 4, Imai teaches wherein the masking film has an initial peel strength of greater than about 5 grams/inch at room temperature (0.29 N/50mm = 15.02 g/in, Example 1, Table 1).
	Regarding claim 6, Imai fails to teach wherein the hydrogenated styrene block copolymer comprises a tackifier.
	Nagae teaches a surface protection film comprising an adhesion layer and a back layer wherein the adhesion layer is formed mainly of a hydrogenated styrene-based elastomer (Abstract), such as styrene-butadiene-styrene block copolymer (Paragraphs [0022]-[0023]), and a tackifier in an amount of 1-15 wt% (Paragraph [0016]).  Nagae further teaches that if the content of tackifier is less than 1 wt%, the layer tends to undergo lifting over time after being stuck to an adherend and if the content of tackifier is more than 15 wt%, it may contaminate the adherend or undergo unfavorable increase in adhesion after being stuck to an adherend and then stored at a high temperature of 50°C or more.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the hydrogenated styrene block copolymer of Imai comprise a tackifier as taught by Nagae in order to avoid the layer from lifting over time after being stuck to an adherend and to avoid an unfavorable increase in adhesion after being stuck to an adherend and stored at high temperatures.
	Regarding claim 8, Imai teaches wherein the adhesion layer further comprises low density polyethylene (Paragraph [0024]).
	Regarding claims 9 and 10, Imai fails to teach wherein the adhesion layer further comprises a second hydrogenated styrene block copolymer and wherein the second hydrogenated styrene block copolymer is a styrene-butadiene-styrene (SEBS) block copolymer.
Nagae teaches a surface protection film having a moderate adhesive properties for bonding to adherends with a rough surface (Abstract) comprising an adhesive layer and a back layer (Abstract), wherein the adhesive layer is formed mainly of a styrene-based elastomer (Abstract).  Nagae teaches the styrene-based elastomer is selected from one or more of a styrene-butadiene-styrene block copolymer, a styrene-butadiene random copolymer, and a hydrogenated product thereof (Paragraphs [0022]-[0023]).
Nagae shows that a hydrogenated styrene-butadiene random copolymer and more than one hydrogenated styrene-butadiene-styrene block copolymer are equivalent materials in the art for in an adhesive layer in a surface protection film for adherends with rough surfaces.  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a more than one hydrogenated styrene-butadiene-styrene block copolymer for a hydrogenated styrene-butadiene random copolymer.
Regarding claim 11, Imai teaches further comprising a release layer (back surface layer, Abstract).
Regarding claim 12, Imai teaches wherein the release layer comprises low density polyethylene (Abstract).
Regarding claim 13, Imai teaches further comprising a core layer in between the adhesion layer and the release layer (intermediate layer, Paragraph [0016]).
Regarding claim 14, Imai teaches wherein the core layer comprises a blend of high density polyethylene and low density polyethylene (in combination, Paragraph [0041]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        


/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
July 15, 2022